Citation Nr: 0833745	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD) for the period from July 8, 2002 through May 
15, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected PTSD for the period 
beginning on July 1, 2005.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of service connection for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and April 2005 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that during the pendency of this appeal a 
June 2005 rating decision granted the veteran a temporary 
evaluation of 100 percent, effective May 16, 2005, and then 
granted the veteran a 30 percent disability rating effective 
July 1, 2005.  A May 2006 rating decision granted the veteran 
a 50 percent disability rating effective July 1, 2005. A 
March 2007 rating decision granted the veteran a second 
temporary evaluation of 100 percent for hospitalization over 
100 days, effective August 7, 2006, with a 50 percent 
disability rating effective October 1, 2006. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  
The Board notes that the Notice of Disagreement in this case 
was received within one year of the initial grant of service 
connection in October 2004, and consideration per Fenderson 
is thus warranted.

Inasmuch as a rating higher than 50 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claims for higher ratings, as reflected on 
the title page, remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of an higher initial rating in excess of 50 
percent for the service-connected PTSD since July 1, 2005 and 
the now reopened issue of left ear hearing loss are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  From July 8, 2002 through May 15, 2005, the veteran's 
service-connected PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity.

3.  The veteran's claim of service connection for left ear 
hearing loss was denied in a June 1988 rating decision; the 
veteran did not enter a timely appeal from that decision.  

4.  The evidence added to the record since the June 1988 
rating decision is neither cumulative nor redundant of 
evidence previously on file and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  From July 8, 2002 through May 15, 2005, the criteria for 
an increased rating of 50 percent for the veteran's service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for left ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  The Board finds no need for an extensive 
exposition of VA's action in this regard because all action 
taken in this section of the decision is favorable to the 
veteran.  The questions of whether an initial evaluation in 
excess of 50 percent for PTSD is warranted and whether 
service connection for left ear hearing loss should be 
established will not be resolved in this decision but are 
subject to further remand action.  This course of action 
should in no way prejudice the veteran, as at this juncture 
no benefit is being denied.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



II.  Analysis

I. Service-connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 
supra.  

An October 2004 rating decision granted the veteran service 
connection for PTSD with a 30 percent disability rating, 
effective July 8, 2002.  An April 2005 rating decision 
continued the veteran's 30 percent disability rating.  A June 
2005 rating decision granted the veteran a temporary 
evaluation of 100 percent, effective May 16, 2005, and then 
granted the veteran a 30 percent disability rating effective 
July 1, 2005.  A May 2006 rating decision granted the veteran 
a 50 percent disability rating effective July 1, 2005.  A 
March 2007 rating decision granted the veteran a second 
temporary evaluation of 100 percent for hospitalization over 
100 days, effective August 7, 2006, with a 50 percent 
disability rating effective October 1, 2006.   The Board 
notes that the issue of a higher initial rating in excess of 
50 percent for the service-connected PTSD since July 1, 2005 
is addressed in the remand section herein below. 

In June 2004 the veteran had a VA examination where he 
described his symptoms as being on a "roller coaster."  
During the examination his eye contact was fair, he was 
alert, oriented, and cooperative with all interview 
questioning.  His speech showed normal articulation and 
amplitude and a rate of speed with no speech abnormalities 
noted.  His thought process demonstrated an interrupted rate 
of flow and his associations were somewhat loose and at times 
his train of thought was derailed.  It appeared that he had 
some impairment of his thought processes that at times 
affected his communication.  He had dissociative flashback 
experiences; however, he did not have overt delusions or 
hallucinations.  The dissociative flashbacks occurred only 
when he was off his medication or when he was by himself for 
an extended period of time.  He admitted to having suicidal 
thoughts and ideations but denied any plans or intent.  He 
also stated and demonstrated memory loss both short and long 
term; the examiner noted that it was possible that some of 
the long term memory impairment was secondary to his PTSD.  
There were no obsessive or ritualistic behaviors that would 
interfere with his routine activities; however, he had at 
times difficulty with impaired impulse control and a long 
history of sleep impairment.  It was also noted that he had 
irritability with outbursts of anger, difficulty with 
concentration, hypervigiliance, and exaggerated startle 
response.  The examiner assigned the veteran with a Global 
Assessment of Functioning (GAF) score of 61.

At the veteran's February 2005 VA examination it was noted 
that the veteran did not have any inpatient psychiatric 
hospitalizations since his June 2004 VA examination.  He 
reported that he worked 15 to 20 hours a week and that he 
continued to try to find full time employment; however, he 
felt that his inability to maintain eye contact or to 
socialize appropriately worked against him.  He no longer 
socialized, made no attempts to golf, and his activities and 
leisure pursuits were fairly limited, mostly because of his 
lack of initiation; however, he did care for his grandson and 
it was the only activity that he enjoyed. 

He continued to experience dissociative flashback experiences 
that could mimic delusion and hallucinations. He denied any 
homicidal thoughts, ideations, plans or attempts.  

On examination the veteran had poor eye contact and soft 
spoken speech which was somewhat slowed at times.  His 
affective processes demonstrated a very restricted range and 
intensity, although, he remained stable.  His affect was 
somewhat inappropriate in that it was so flat; however, his 
affective presentation did match his self reported mood.  
Thought processes demonstrated an interrupted rate of flow at 
times, although, he was able to maintain good coherence and 
logic and there was no loose association and thought content 
was appropriate.  His short term memory was continued to 
deteriorate; however, he did not have any obsessive or 
ritualistic behaviors that interfered with his routine 
activities.  He had significant difficulties with depression, 
depressed mood, and anxiety; however, he was free of any 
significant panic attacks.  

The examiner stated the veteran continued to demonstrate 
behavioral, cognitive, social, affective, and somatic 
symptoms all attributable to PTSD.  It was also noted that 
the veteran demonstrated or reported symptoms that dealt with 
re-experiencing trauma, social alienation, avoidance, 
emotional numbing, a heightened physiological arousal, and 
associated features such as disillusionment that appeared to 
worsen since the June 2004 VA examination.  The typical 
frequency and severity of his symptoms had increased since 
his June 2004 VA examination.  The examiner assigned the 
veteran a GAF score of 51. 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a full review of the record, including the veteran's 
statements, VA examinations, and VA treatment reports, the 
Board finds that a higher initial rating of 50 percent for 
his service-connected PTSD is warranted from July 8, 2002 
through May 15, 2005.  Specifically, the veteran's service-
connected PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships, i.e.  difficulty with working 
relationships and disturbances of motivation and mood.  This 
is fully reflected in the GAF score of 51 assigned in the 
February 2005 VA examination report.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); but see 
38 C.F.R. § 4.126(a) (the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  However, GAF scores in the 41 to 50 range 
reflect serious symptoms.  Here, the assigned GAF score of 51 
represents the outer reaches of the "moderate" range, and 
the Board is not at all satisfied that the currently assigned 
30 percent evaluation addresses this level of disability.

Given the facts in this case, the Board finds that a higher 
initial rating of 50 percent is warranted for the veteran's 
service-connected PTSD from July 8, 2002 through May 15, 
2005.  This represents a partial grant.  The question of 
whether an increase in the underlying initial 50 percent 
evaluation during the pendency of this appeal is warranted 
will be addressed on remand and will not be resolved in the 
present decision.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for a 
left ear hearing loss in March 1988.  The RO issued a rating 
decision in June 1988 that denied service connection for left 
ear hearing loss, based on no current disability and no nexus 
between the veteran's service and his claimed left ear 
hearing loss.  The veteran did not file a timely Notice of 
Disagreement.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim for service 
connection for left ear hearing loss in November 2004.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's January 2005 VA 
examination report.  The Board finds that this evidence is 
"new" in that it was not previously of record.  It also is 
"material" in that it presents a new theory of entitlement 
in support of his claim.  The Board also finds that the newly 
submitted evidence is material since the VA examination 
addressed the question of an existing left ear hearing 
disability.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for left ear hearing loss.  The reopened claim, however, 
requires additional development, and this claim will not be 
decided by the Board until further development is 
accomplished on remand.


ORDER

From July 8, 2002 to May 15, 2005, an initial rating of 50 
percent for the service-connected PTSD is granted, subject to 
the laws and regulations controlling disbursement of VA 
monetary benefits.  

As new and material evidence to reopen the claim of service 
connection for left ear hearing loss has been received, the 
appeal to this extent is allowed, subject to further 
development action as discussed below.  




REMAND

The Board finds that the issue of entitlement to an initial 
evaluation in excess of 50 percent for service-connected PTSD 
and the now reopened claim of service connection for left ear 
hearing loss warrant further development. 

The Board notes that the veteran's last VA psychiatric 
examination was in February 2005 and therefore, the veteran 
has not been afforded a VA examination since his last two 
psychiatric admissions.  Therefore, the RO should arrange for 
the veteran to have a VA psychiatric examination in order to 
evaluate the current severity of his service-connected PTSD. 
	
The veteran had a VA audiological evaluation in January 2005 
that showed that he met the VA criteria for hearing loss for 
the left ear; however, the VA examiner did not opine on the 
etiology of the veteran's left ear hearing loss.  38 C.F.R. 
§ 3.385.  Therefore, the RO should arrange for the veteran to 
undergo a VA audiological examination in order to obtain a 
medical opinion as to the likelihood that any current left 
ear hearing loss is due to noise exposure or other event or 
incident of service.  

Accordingly, the remaining claims are hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claims, 
including VA treatment records.  The RO 
should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran also should be scheduled 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The psychologist/psychiatrist 
should determine the current severity of 
the veteran's service-connected PTSD.  A 
multi-axis diagnosis, including a GAF 
score, should be rendered.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a typewritten report.  

4.  The veteran also should be scheduled 
for a VA audiological evaluation to 
ascertain the nature and likely etiology 
of the left ear hearing loss.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The audiologist should determine 
whether the veteran has a current 
disability manifested by left ear hearing 
loss that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is due to in-service noise 
exposure.  The audiologist should set 
forth all examination findings, along 
with the complete rationale for all 
conclusions reached, in a typewritten 
report.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
initial evaluation in excess of 50 percent 
for PTSD and service connection for left 
ear hearing loss.  If any benefit sought 
on appeal is not granted, the RO must 
furnish to the veteran and his service 
representative an appropriate Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


